DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 September 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

         Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 6, and 11 are directed to the abstract idea of “a method of organizing human activities”. The claim is directed to a process, which is a statutory category of invention. A similar analysis yields the same conclusion for the applicant’s claim 1 and other independent claims: Step 1: YES. 
Next, the claims are assessed according to Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance – Judicial Exception Recited?. The limitations 
Next, the claims are assessed according to Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance – 2A: Integrated into a Practical Application? And 2B: Claim provides an Inventive Concept?. Claim 11 recites the additional elements: processor and memory. However, the processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. The memory is similarly recited at a high level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 6, and 11 are hence directed to the abstract idea. Therefore, Step 2A, Prong Two: NO. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, Step 2B, Prong Two: NO. The claim is ineligible.
Independent claims 1 and 6 are also ineligible on similar grounds.
The dependent claims also address the abstract idea of “a method of organizing human activities” without adding significantly more. They are all drawn to analyzing a conversation and providing results based on this analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110035219, hereinafter referred to as Kadirkamanathan et al.

Regarding claim 1, Kadirkamanathan et al. discloses a non-transitory computer-readable recording medium (Kadirkamanathan et al., para [0076]) having stored therein a program for causing a computer to execute processing (Kadirkamanathan et al., para [0076]) comprising:  

5converting a speech recognition result of speech recognition performed on an input voice for each of a plurality of languages into a phoneme string (“Each of the databases was filled with phoneme and phoneme sequences being trained on for a particular language in the set of two or more spoken languages, and each of the databases received the phoneme and phoneme sequences from a phone output from the same universal phoneme decoder independent of which spoken language in the set of two or more potential languages was being trained on. The run-time language identifier module identifies a particular human language being spoken in the audio stream in the set of two or more potential languages by utilizing the one or more statistical models. The language identification system that may be used with for example, a continuous speech recognition engine that includes various components that includes front end filters, a speech recognition decoder module, one or more statistical language models, and an output module,” Kadirkamanathan et al., para [0013]. See also Kadirkamanathan et al., fig. 3.); 

calculating a phoneme count for each of the plurality of languages from the corresponding one of the phoneme strings obtained by the conversion for the respective languages (“Each statistical model analyzes an amount of different phones and phone sequences that occur in a training audio data and counts of a total number of phonemes for the training audio data upon which the model is based on. A statistical inference methodology uses the extracted phoneme sequence to do the language identification,” Kadirkamanathan et al., para [0033].); and  

10identifying a type of language matched with the input voice based on the phoneme counts calculated for the respective languages (“The language ID trainer 114 then approximates the n-gram distribution as the weighted sum of the probabilities of the n-gram sequence of phonemes and supplies this back to the statistical language model for that language. In essence the statistical language model compares both the ratios of counts of phone sequences observed in the training data compared to 1) how often particular phonemes and phoneme sequences are used in that human language, such as French, to an occurrence of other phoneme and phoneme sequences in that human language, and 2) how often particular phonemes and phoneme sequences are used in that human language, such as French, to an occurrence of the same or very similar sounding phonemes and phoneme sequences are used in another human language, such as English,” Kadirkamanathan et al., para [0029]. Also, “The language ID parameters database 116 couples to the run-time language identifier module 218. The language ID parameters database 116 is a populated database specific to a linguistic domain that contains at least the number of counts that the sequence of phones x followed by y occurs in the overall corpus of human language specific acoustic data analyzed from this domain analyzed C(xy), as well as the number of counts C(xyz) the N-grams (xyz), phone sequences of x followed by y followed by z, occurs in the overall corpus of domain-specific acoustic data from this analyzed domain,” Kadirkamanathan et al., para [0035]. And, “The set of languages trained on as discussed above may be two or more. However, more typically the set of languages for which the universal phoneme decoder contains a universal phoneme set representing phonemes occurring in the set of languages will be five or more languages. Thus, the set of language will be five or more languages,” Kadirkamanathan et al., para [0036].). 

As to claim 6, method claim 6 and CRM claim 1 are related as CRM and method of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 6 is similarly rejected under the same rationale as applied above with respect to CRM claim.

As to claim 11, device claim 11 and CRM claim 1 are related as CRM and device of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 11 is similarly rejected under the same rationale as applied above . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20110035219, hereinafter referred to as Kadirkamanathan et al., in view of US 20070219777, hereinafter referred to as Chu et al.

Regarding claim 2, Kadirkamanathan et al. discloses the non-transitory computer-readable recording medium according to claim 1, wherein 

15the identifying includes identifying a language having the largest phoneme count among the plurality of languages as the language matched with the input voice (“The language ID parameters database 116 is trained/filled with phoneme sequences for each spoken language. Sequences of phonemes unique to one or a few languages are identified. Phonemes patterns common to many different languages are also identified. The set of phonemes unique to one or a few languages may include phonemes and phoneme sequences that occur essentially only in those one or few languages as well as phonemes and phoneme sequences that occur common to many languages but occur so commonly in those one or few languages that a high count of those phoneme or phoneme sequences occurrence is also a good indication that particular language is being spoken in the audio file under analysis,” Kadirkamanathan et al., para [0032].).  

Chu et al. is also included to emphasize that the identifying includes identifying a language having the largest phoneme count among the plurality of languages as the language matched with the input voice (“Language identification has been done for spoken languages. Using one technique, a speech utterance is first converted into a phoneme string by a speech recognition engine, then the probabilities that the phoneme string belongs to each candidate language are estimated by phoneme N-grams of that language, and finally the language with the highest likelihood is selected,” Chu et al., para [0003].). Chu et al. benefits Kadirkamanathan et al. by determining language origin from a letter string (Chu et al., para [0005]). Therefore, it would be obvious one for skilled in the art to combine the teachings of Kadirkamanathan et al. with those of Chu et al. to improve the spoken language identification of Kadirkamanathan et al.

As to claim 7, method claim 7 and CRM claim 2 are related as CRM and method of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 7 is similarly rejected under the same rationale as applied above with respect to CRM claim.

As to claim 12, device claim 12 and CRM claim 2 are related as CRM and device of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 12 is similarly rejected under the same rationale as applied above 


Claims 3, 5, 8, 10, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20110035219, hereinafter referred to as Kadirkamanathan et al., in view of US 20180286411, hereinafter referred to as Nakadai et al.

Regarding claim 3, Kadirkamanathan et al. discloses the non-transitory computer-readable recording medium according 20to claim 1, wherein the processing further includes: 

the identifying includes identifying the type of language matched with 25the input voice based on the phoneme counts calculated for the respective languages (Kadirkamanathan et al., para [0032].).

Kadirkamanathan et al., though, does not disclose calculating a sentence likelihood for each of the plurality of languages based on a linguistic model from the speech recognition result of the speech recognition performed on the input voice for the respective languages and the sentence likelihoods for the respective languages calculated based on the linguistic models.

Nakadai et al. is cited to disclose calculating a sentence likelihood for each of the plurality of languages based on a linguistic model from the speech recognition result of the speech recognition performed on the input voice for the respective languages (“The voice recognition unit 13 calculates a second likelihood for candidates for sentences indicating the contents of speech corresponding to the determined phoneme sequence candidates using a predetermined language model for each phoneme sequence candidate,” Nakadai et al., para [0038].) and the sentence likelihoods for the respective languages calculated based on the linguistic models (Nakadai et al., para [0038].). Nakadai et al. benefits Kadirkamanathan et al. by incorporating speaker identification along with speech recognition and language identification of    .Therefore, it would be obvious for one skilled in the art to combine the teachings of Kadirkamanathan et al. with those of Nakadai et al. to extend the language identification and speech recognition techniques of Kadirkamanathan et al. to speaker identification. 

As to claim 8, method claim 8 and CRM claim 3 are related as CRM and method of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to CRM claim.

As to claim 13, device claim 13 and CRM claim 3 are related as CRM and device of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to device claim. Also, Kadirkamanathan et al., para [0075] and [0077] teach processor and memory/instructions, respectively. 


Regarding claim 5, Kadirkamanathan et al., as modified by Nakadai et al., discloses the non-transitory computer-readable recording medium according to claim 3, wherein 

Here, the voice recognition unit 13 calculates a sound feature quantity for each frame with respect to the signals for respective sound sources, calculates a first likelihood for each possible phoneme sequence using a sound model preset for the calculated sound feature quantity, and determines candidates for a predetermined number of phoneme sequences in descending order of first likelihood. For example, the sound model is the Hidden Markov Model (HMM). The voice recognition unit 13 calculates a second likelihood for candidates for sentences indicating the contents of speech corresponding to the determined phoneme sequence candidates using a predetermined language model for each phoneme sequence candidate. For example, the language model is the n-gram. The voice recognition unit 13 calculates a total likelihood by combining the first likelihood and the second likelihood for each sentence candidate and determines asentence candidate having a maximum total likelihood as the contents of speech,” Nakadai et al., para [0038].).

As to claim 10, method claim 10 and CRM claim 5 are related as CRM and method of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to CRM claim.

As to claim 15, device claim 15 and CRM claim 5 are related as CRM and device of using the same, with each claimed element’s function corresponding to the CRM step. 


Claim 4, 9, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20110035219, hereinafter referred to as Kadirkamanathan et al., in view of US 20180286411, hereinafter referred to as Nakadai et al., and further in view of US 20190096396, hereinafter referred to as Jiang et al. 

Regarding claim 4, Kadirkamanathan et al., as modified by Nakadai et al., discloses the non-transitory computer-readable recording medium according 30to claim 3, wherein 30Fujitsu Ref. No.: 18-00427 

identifying the language having the largest phoneme count among the extracted one or 5more languages as the language matched with the input voice (“The language ID parameters database 116 is trained/filled with phoneme sequences for each spoken language. Sequences of phonemes unique to one or a few languages are identified. Phonemes patterns common to many different languages are also identified. The set of phonemes unique to one or a few languages may include phonemes and phoneme sequences that occur essentially only in those one or few languages as well as phonemes and phoneme sequences that occur common to many languages but occur so commonly in those one or few languages that a high count of those phoneme or phoneme sequences occurrence is also a good indication that particular language is being spoken in the audio file under analysis,” Kadirkamanathan et al., para [0032].).  



Nakadai et al. is cited to disclose that the identifying includes extracting one or more languages in which the sentence likelihood based on the linguistic model is equal to or more than a predetermined threshold value from the plurality of languages (“For example, for the speech sentence 1, if the probability of belonging to recognized as the Shandong dialect is 0.99, since the 0.99 exceeds the preset threshold (e.g., 0.95), it is determined that the target linguistic category corresponding to the speech information is Shandong dialect,” Jiang et al., para [0037].). Jiang et al. benefits Kadirkamanathan et al. by avoiding a manual language switching method as part of the speech recognition,which is inefficient (Jiang et al., para [0003]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kadirkamanathan et al. with those of Jiang et al. to improve the spoken language identification of Kadirkamanathan et al.

As to claim 9, method claim 9 and CRM claim 4 are related as CRM and method of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to CRM claim.

As to claim 14, device claim 14 and CRM claim 4 are related as CRM and device of using the same, with each claimed element’s function corresponding to the CRM step. Accordingly claim 14 is similarly rejected under the same rationale as applied above 


Conclusion

Other prior art is noted on attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656